            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 1 of 13




                                                          THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     MARK HOFFMAN, on behalf of himself and all
 9   others similarly situated,
                                                           NO. 3:19-cv-05960-MJP
10
                                    Plaintiff,
                                                           THIRD AMENDED COMPLAINT—
11                                                         CLASS ACTION
            vs.
12
                                                            DEMAND FOR JURY TRIAL
     HEARING HELP EXPRESS, INC.,
13   TRIANGULAR MEDIA CORP.,
14   LEADCREATIONS.COM, LLC, LEWIS
     LURIE, INTRICON, INC., and INTRICON
15   CORPORATION.

16                                  Defendants.
17

18

19

20          Mark Hoffman, individually and on behalf of others similarly situated, alleges the

21   following against Defendant Hearing Help Express, Inc., Leadcreations.com, LLC, Triangular

22   Media Corp., Lewis Lurie, IntriCon, Inc., and IntriCon Corporation.

23                                     I. NATURE OF ACTION

24          1.      From at least May through September 2019, Mark Hoffman received

25   telemarketing calls on his cellular phone placed by or on behalf of Hearing Help Express, Inc.

26   seeking to sell their hearing aid products to him.

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 1                              Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 2 of 13




 1           2.      The calls were placed using an automatic telephone dialing system (“ATDS”) in

 2   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

 3           3.      Triangular Media Corp. (which is owned and operated by Lewis Lurie) and

 4   related company, Leadcreations.com, initiated some of the telemarketing calls to Mr. Hoffman

 5   until June of 2019. Triangular and Leadcreations.com initiated these calls itself or through a

 6   call center that it retained to place the calls.

 7           4.      After receiving the calls from Triangular and Leadcreations.com, Mr. Hoffman

 8   received ATDS calls from Hearing Help Express, Inc. directly.

 9           5.      Mark Hoffman has not been a Hearing Help Express, Inc. customer at any time,

10   and Mark Hoffman did not consent to receive calls from Hearing Help Express, Inc., Triangular

11   Media Corp., Leadcreations.com, Lewis Lurie, or their agents. Mark Hoffman’s telephone

12   number is listed on the Do Not Call registry maintained by the Federal Trade Commission and

13   has been continuously listed there since August 21, 2009.

14           6.      Plaintiff brings this class action for damages and other equitable and legal

15   remedies resulting from Defendants’ violations of the TCPA.

16                                  II. JURISDICTION AND VENUE

17           7.      This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
18   U.S.C. § 1331, because they present a federal question.
19           8.      This Court has personal jurisdiction over Hearing Help Express, Inc., Triangular
20   Media, Leadcreations.com, Mr. Lurie, IntriCon, Inc., and IntriCon Corporation because they
21   initiated the calls to Plaintiff’s cellular phone. Plaintiff’s cellular phone uses a Washington area
22   code and was, at all relevant times, located in Washington.

23           9.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

24   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.

25                                              III. PARTIES

26           10.     Plaintiff Mark Hoffman resides in Kitsap County, Washington.

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 2                                 Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 3 of 13




 1            11.    Defendant Hearing Help Express, Inc. is an Illinois corporation with

 2   headquarters in Dekalb, Illinois.

 3            12.    Defendant Leadcreations.com, LLC is a Florida limited liability company with

 4   its principal place of business in Florida. Leadcreations.com engaged in telemarketing conduct

 5   in this district for, or together with, Triangular Media in order to market Hearing Help products.

 6            13.    Defendant Triangular Media Corp. is a Florida corporation with its principal

 7   place of business in Florida. Triangular engaged in telemarketing conduct in this district and

 8   others throughout the nation in order to market Hearing Help products.

 9            14.    Defendant Lewis Lurie is the owner and operator of Triangular Media.

10            15.    Under the TCPA, an individual such as Mr. Lurie, may be personally liable for

11   the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the Communications Act,

12   which reads, inter alia:

13            [T]he act, omission, or failure of any officer, agent, or other person acting for or
              employed by any common carrier or user, acting within the scope of his
14            employment, shall in every case be also deemed to be the act, omission, or failure
15            of such carrier or user as well as of that person.

16   See 47. U.S.C. § 217 (emphasis added).

17            16.    Mr. Lurie personally participated in the actions complained of by (a) selecting

18   some of the phone numbers that would be called; (b) choosing any telemarketing call center

19   that it might have used; and (c) personally authorizing the telemarketing conduct of Triangular

20   Media.

21            17.    Hearing Help Express, Inc. is wholly owned by Defendant IntriCon, Inc., a

22   Minnesota corporation. IntriCon, Inc. is wholly-owned by Defendant IntriCon Corporation, a

23   Pennsylvania corporation which is also a public company. Intricon, Inc. and IntriCon

24   Corporation are referenced collectively as “IntriCon.” IntriCon’s operations span the United

25   States, Asia and Europe.

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 3                                 Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 4 of 13




                                   IV. FACTUAL ALLEGATIONS
 1
     A.     Defendants made non-emergency calls to the cellular phones of Plaintiff and other
 2          consumers without their prior express written consent.
 3          18.     Plaintiff’s telephone number, (XXX) XXX-9916, is assigned to a cellular
 4   telephone service.
 5          19.     Plaintiff has not been a Hearing Help Express, Inc. customer or subscriber at any
 6   time and never consented to receive calls from Hearing Help Express, Inc., Leadcreations.com,
 7   Triangular Media, or Lewis Lurie.
 8          20.     In May and June of 2019, the Plaintiff received at least six telemarketing calls
 9   from Leadcreations.com, Triangular Media, or a call center they commissioned.
10          21.     These calls occurred on May 21, 22, 23, 24 and June 4, 13, 2019.
11          22.     All of the calls were made using the Caller ID (855) 255-8148.
12          23.     During the call on June 13, 2019, Plaintiff was transferred and a prerecorded
13   message played. The prerecorded message played a series of recorded questions. Plaintiff
14   wanted to know who had been calling him so he answered the questions. At the end of the
15   message, a prerecorded question asked him if he agreed to receive automated calls about
16   hearing aids. The recording did not identify who would be calling him about hearing aids.
17   Plaintiff answered “no,” clearly indicating that he did not consent to receive calls.
18          24.     On August 27, 2019, Hearing Help Express, Inc. called Plaintiff’s cellular phone
19   from the telephone number (630) 403-8617.
20          25.     On August 29, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular
21   phone from the telephone number (630) 403-8617.
22          26.     On September 4, 2019, Hearing Help Express, Inc. again called Plaintiff’s
23   cellular phone, this time from the telephone number (847) 748-0828.
24          27.     The September 4, 2019 call that the Plaintiff received from Hearing Help
25   Express, Inc. began with a pause.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 4                                Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 5 of 13




 1             28.   During the calls that Plaintiff answered, an individual from Hearing Help

 2   Express, Inc. promoted its hearing aid services and offered to sell them to the Plaintiff.

 3             29.   Plaintiff was not interested and had not requested information regarding those

 4   products.

 5   B.        Defendants Used an ATDS.

 6             30.   During at least the June 13, 2019 call, Triangular Media, Leadcreations.com, or
 7   a call center they retained, called Plaintiff’s cellular phone using an ATDS. Plaintiff noted a
 8   pause before being connected to the call, which is characteristic of a call placed by an ATDS.
 9             31.   Furthermore, Plaintiff called back the telephone number that called him during
10   all of the calls, Caller ID (855) 255-8148, and received a message that stated, “The number you
11   have dialed is not in service.” This is also indicative that an ATDS is used, as the call was made
12   using a “spoofed” (made up) Caller ID number.
13             32.   During the September 4, 2019 call, Hearing Help Express, Inc. called Plaintiff’s
14   cellular phone using an ATDS. Plaintiff noted a pause before being connected to the call, which
15   is characteristic of a call placed by an ATDS.
16             33.   The scale of Hearing Help Express, Inc.’s business requires that it and its agents
17   use a sophisticated dialing system capable of storing phone numbers and dialing them
18   automatically, as well as delivering messages without requiring the involvement of human
19   agents.
20             34.   The equipment used to call Plaintiff and others not only had the capacity to store
21   or produce telephone numbers to be called using a random or sequential number generator, but
22   was programmed to sequentially or randomly access stored telephone numbers to automatically

23   call such numbers for the calls that are the subject of this case. The equipment generated, and

24   then stored, a sequence of telephone numbers for calling, and then automatically called those

25   numbers. The calls were part of a campaign that made numerous phone calls in a short period

26   of time without human intervention.

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 5                                Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 6 of 13




 1          35.     In August of 2019, a former employee left the following review of working at

 2   Hearing Health Express, Inc. on the website GlassDoor, entitled “Boiler room telemarketing for

 3   hearing aid sales”:

 4          The outbound sales operation is run like a boiler room. Cheap leads are loaded into
            a dialer…. About 98% did not ask for information on hearing aids, so you spend
 5
            most of your day wasting your time talking to people who don’t even have hearing
 6          loss.

 7   See https://www.glassdoor.com/Reviews/Hearing-Help-Express-Reviews-E2608089.htm (Last
 8   Visited September 24, 2019).

 9   C.     Hearing Help is Directly Liable for the Calls it Made Directly, and Vicariously
            Liable for Triangular Media and Leadcreation.com’s Calling Conduct.
10

11          36.     Hearing Help hired Leadcreations.com and Triangular Media to originate new

12   business through telemarketing conduct.

13          37.     Hearing Help accepted the benefits of Leadcreations.com and Triangular

14   Media’s illegal telemarketing by accepting leads called illegally and then attempting to sell

15   Hearing Help’s good and services to them.

16          38.     Hearing Help also had absolute control over whether, and under what

17   circumstances, it would accept a lead.

18          39.     Hearing Help knew (or reasonably should have known) that Leadcreations.com

19   and Triangular Media were violating the TCPA on its behalf and failed to take effective steps

20   within its power to force Triangular to cease that conduct.

21          40.     In fact, Leadcreations.com and Triangular Media have previously settled

22   allegations that it violated the TCPA.

            41.     As a result, Hearing Help is vicariously liable for illegal calling practices
23
     conducted by Leadcreations.com, Triangular Media, and agents they retained to engage in
24
     illegal telemarketing.
25

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 6                                Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 7 of 13




 1          42.     Hearing Help is directly liable for calls Hearing Help made to leads for whom

 2   Hearing Help has no evidence of prior express written consent, whether those leads were

 3   provided by Triangular Media, Leadcreations.com, or any other lead provider Hearing Help

 4   retained.

 5   D.     IntriCon is vicariously liable for Hearing Help’s calling conduct.

 6          43.     IntriCon purchased Hearing Help as part of its strategy “to focus more capital
 7   and resources in marketing and sales to expand its reach into the emerging value based hearing
 8   healthcare market ….” See
 9   https://www.sec.gov/Archives/edgar/data/88790/000089710118000246/intricon180635_10-
10   k.htm (2017 Form 10k).
11          44.     Purchasing Hearing Help allowed IntriCon to shift from selling its products to
12   manufacturers and distributors to “marketing and selling hearing aid devices directly to
13   consumers through direct mail advertising, internet and a call center.” Id.
14          45.     As its wholly owned subsidiary, IntriCon had the right to manage Hearing
15   Help’s operations. Indeed, Hearing Help’s former CEO reported directly to IntriCon’s CEO.
16          46.     For example, Hearing Help required IntriCon’s permission to purchase 20 to 30
17   computers as it expanded its number of employees, including agents who conducted Hearing
18   Help’s telesales through a cloud-based dialer.
19          47.     IntriCon personnel visited Hearing Help’s premises in person on a monthly basis
20   to meet with Hearing Help’s CEO and set forth the expectations IntriCon had for Hearing Help.
21          48.     IntriCon also required Hearing Help to produce to IntriCon weekly cash flow
22   reports and monthly profit and loss reports and balance sheets.

23          49.     IntriCon’s “ability to control the operations of Hearing Help Express and the

24   likelihood that [IntriCon] bears the largest risk and reward of its financial results” led IntriCon

25   to consolidate Hearing Help’s financials with its own. See 2017 Form 10k.

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 7                                 Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 8 of 13




 1           50.    Despite IntriCon’s ability to control Hearing Help’s operations, and its

 2   manifestation of that control as described above, IntriCon did nothing to ensure that the

 3   telemarketing calls designed to benefit IntriCon’s bottom line complied with telemarketing

 4   laws.

 5           51.    Hearing Help reasonably interpreted IntriCon’s words or conduct, including but

 6   not limited to its intent to increase profits through use of Hearing Help’s call centers, as

 7   IntriCon’s authorization to engage in telemarketing that would increase company profits, no

 8   matter the tactics used.

 9           52.    As a result, IntriCon is vicariously liable for illegal calling practices conducted

10   by Hearing Help.

11   E.      Defendants’ TCPA violations injured Plaintiff.

12           53.    During the relevant period, Plaintiff has carried his cellular phone with him at
13   most times so that he can be available to family and friends.
14           54.    Defendants’ calls invaded Plaintiff’s privacy and intruded upon his right to
15   seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his
16   time.
17           55.    Defendants’ calls intruded upon and occupied the capacity of Plaintiff’s cellular
18   phone and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and
19   trespassed upon Plaintiff’s use of his cellular phone, and caused him to divert attention away
20   from other activities to address the calls.
21                              V. CLASS ACTION ALLEGATIONS
22           56.    Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
23   (b)(2), and (b)(3) as a representative of the following classes:
24

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 8                                  Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                    www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 9 of 13




                    Class 1:
 1
                    All persons or entities within the United States who received, on
 2
                    or after October 9, 2015, a non-emergency telephone call from or
 3                  on behalf of Leadcreations.com or Triangular Media Corp
                    promoting goods or services:
 4
                    (i) to a cellular telephone number through the use of an automatic
 5                  telephone dialing system or an artificial or prerecorded voice; or
 6                  (ii) to a cellular or residential telephone number that has been
 7                  registered on the national Do Not Call Registry for at least 31 days
                    and who received more than one such call within any twelve-
 8                  month period.

 9                  Class 2:

10                  All persons or entities within the United States who received, on
                    or after October 9, 2015, a non-emergency telephone call from or
11
                    on behalf of Hearing Help Express, Inc., promoting goods or
12                  services:

13                  (i) to a cellular telephone number through the use of an automatic
                    telephone dialing system or an artificial or prerecorded voice; or
14
                    (ii) to a cellular or residential telephone number that has been
15                  registered on the national Do Not Call Registry for at least 31 days
                    and who received more than one such call within any twelve-
16
                    month period.
17
     Plaintiff reserves the right to amend the class definition following an appropriate period of
18
     discovery.
19
            57.     Excluded from the Classes are Defendants, their employees, agents and assigns,
20
     and any members of the judiciary to whom this case is assigned, their respective court staff, and
21
     Plaintiff’s counsel.
22
            58.     Because auto-dialing equipment maintains records of each contact, members of
23
     the above-defined Classes can be identified through Defendants’ or their agents’ records.
24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 9                                Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 10 of 13




                                                Numerosity
 1
             59.      At the time of filing, Plaintiff does not know the exact number of members of
 2
     the Classes. But the breadth of Hearing Help Express, Inc. operations indicates that Class
 3
     Members likely number in the hundreds or thousands, and are geographically disbursed
 4
     throughout the country.
 5
             60.      The alleged size and geographic dispersal of the Classes makes joinder of all
 6
     Class Members impracticable.
 7
                                      Commonality and Predominance
 8
             61.      Common questions of law and fact exist with regard to each of the claims and
 9
     predominate over questions affecting only individual Class members. Questions common to the
10
     Class include:
11
                      a.     Whether Hearing Help’s dialing system(s) constitute an ATDS under the
12
     TCPA;
13
                      b.     Whether Leadcreations.com or Triangular Media’s dialing system(s), or
14
     the dialing system(s) of call centers they retained, constitute an ATDS under the TCPA;
15
                      c.     Whether Hearing Help used an ATDS to place non-emergency calls to
16
     the cellular telephones of Plaintiff and Class members without their prior express written
17
     consent;
18
                      a.     Whether Leadcreations.com or Triangular Media used an ATDS to place
19
     non-emergency calls to the cellular telephones of Plaintiff and Class members without their
20
     prior express written consent;
21
                      b.     Whether Defendants placed calls to numbers on the National Do Not
22
     Call Registry;
23
                      c.     Whether Defendants’ telephone calls were made knowingly or willfully;
24
                      d.     Whether Hearing Help is vicariously liable for the conduct of
25
     Leadcreations.com or Triangular Media Corp.
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 10                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 11 of 13




 1                     e.      Whether Leadcreations.com is vicariously liable for the conduct of call

 2   centers it retained;

 3                     f.      Whether Triangular Media is vicariously liable for the conduct of call

 4   centers it retained;

 5                     g.      Whether IntriCon is vicariously liable for the conduct of Hearing Help;

 6                     h.      Whether Plaintiff and Class members were injured by receiving such

 7   calls; and

 8                     i.      Whether Defendants should be enjoined from engaging in such conduct

 9   in the future.

10                                                   Typicality

11           62.       Plaintiff’s claims are typical of the claims of the Classes, in that Plaintiff, like all
12   Class Members, has been injured by Defendants’ uniform misconduct—the placement of calls
13   to telephones for non-emergency purposes without the prior written express consent of the
14   called parties.
15                                        Adequacy of Representation
16           63.       Plaintiff will fairly and adequately protect the interests of the Classes and is
17   committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced
18   in class action litigation and matters involving TCPA violations.
19                                                  Superiority
20           64.       A class action is superior to other available methods for the fair and efficient
21   adjudication of this controversy. Because the amount of each individual claim is small relative
22   to the complexity of the litigation, and because of Defendants’ financial resources, Class
23   members are unlikely to pursue legal redress individually for the violations detailed in this
24   complaint. Class-wide damages are essential to induce Defendants to comply with federal law.
25   Individualized litigation would significantly increase the delay and expense to all parties and to
26   the Court and would create the potential for inconsistent and contradictory rulings. By contrast,
27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 11                                    Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                       www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 12 of 13




 1   a class action presents fewer management difficulties, allows claims to be heard which would

 2   otherwise go unheard because of the expense of bringing individual lawsuits, and provides the

 3   benefits of adjudication, economies of scale, and comprehensive supervision by a single court.

 4                                VI. FIRST CLAIM FOR RELIEF

 5                            Violation of § 227(b)(1) for calls made using
 6                             an ATDS or artificial/prerecorded voice
              65.    Defendants violated 47 U.S.C. § 227(b)(1) by placing non-emergency calls,
 7
     either directly or through the actions of others, using an automatic telephone dialing system or
 8
     an artificial or prerecorded voice to cellular telephone numbers without the prior express
 9
     written consent of the called party.
10

11                              VII. SECOND CLAIM FOR RELIEF

12                          Violation of § 227(c) for calls placed to numbers
                                   listed on the Do Not Call Registry
13

14            66.    Defendants violated 47 U.S.C. § 227(c) by placing, either directly or through the
15   actions of others, more than one telephone solicitation call within a 12-month period to
16   telephone numbers that have been listed on the national Do Not Call Registry for at least 31
17   days.
18                                  VIII. PRAYER FOR RELIEF
19            WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
20   respectfully requests that this Court:
21            A.     Determine that the claims alleged herein may be maintained as a class action
22   under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above
23   and appointing Plaintiff as the Class representative;
24            B.     Award $500 in statutory damages for each and every call that Defendants
25   negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;
26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 12                              Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                 www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 114 Filed 01/12/21 Page 13 of 13




 1          C.     Award $1,500 in statutory damages for each and every call that Defendants

 2   willfully or knowingly placed in violation of 47 U.S.C. § 227(c)(5) of the TCPA;

 3          D.     Grant appropriate injunctive and declaratory relief, including, without limitation,

 4   an order requiring Defendants to implement measures to stop future violations of the TCPA;

 5   and

 6          E.     Grant such further relief as the Court deems proper.

 7                               IX. DEMAND FOR JURY TRIAL

 8          Plaintiff hereby demands a trial by jury.
 9          RESPECTFULLY SUBMITTED AND DATED this 12th day of January, 2021.
10                                        TERRELL MARSHALL LAW GROUP PLLC
11

12                                        By: /s/ Adrienne D. McEntee, WSBA #34061
                                              Beth E. Terrell, WSBA #26759
13                                            Email: bterrell@terrellmarshall.com
                                              Jennifer Rust Murray, WSBA #36983
14
                                              Email: jmurray@terrellmarshall.com
15                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
16                                            Benjamin M. Drachler, WSBA #51021
                                              Email: bdrachler@terrellmarshall.com
17                                            936 North 34th Street, Suite 300
18                                            Seattle, Washington 98103-8869
                                              Telephone: (206) 816-6603
19
                                               Anthony I. Paronich, Admitted Pro Hac Vice
20                                             Email: anthony@paronichlaw.com
                                               PARONICH LAW, P.C.
21
                                               350 Lincoln Street, Suite 2400
22                                             Hingham, Massachusetts 02043
                                               Telephone: (617) 485-0018
23                                             Facsimile: (508) 318-8100

24                                        Attorneys for Plaintiff and the Proposed Class
25

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     THIRD AMENDED COMPLAINT—CLASS ACTION - 13                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
